            Case 1:20-cv-00995-LLS Document 8 Filed 09/03/20 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CURTIS McDANIEL,

                                 Plaintiff,
                                                                   20-CV-0995 (LLS)
                     -against-
                                                                  ORDER TO AMEND
 NYC FIRE DEPARTMENT, et al.,

                                 Defendants.

LOUIS L. STANTON, United States District Judge:

        Plaintiff, currently incarcerated at Bare Hill Correctional Facility, brings this pro se action

under 42 U.S.C. § 1983, alleging that while searching his apartment, Defendants destroyed his

property and injured his dog. By order dated May 14, 2020, the Court granted Plaintiff’s request

to proceed without prepayment of fees, that is, in forma pauperis. 1 For the reasons set forth

below, the Court grants Plaintiff leave to file an amended complaint within sixty days of the date

of this order.

                                    STANDARD OF REVIEW

        The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s in forma

pauperis complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d




        1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
           Case 1:20-cv-00995-LLS Document 8 Filed 09/03/20 Page 2 of 15




636, 639 (2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject

matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff alleges that on three separate occasions, officers from the New York City Police

Department (NYPD) and employees of the New York City Fire Department (FDNY) conducted

illegal searches of his Manhattan apartment, which resulted in destruction of his property and


                                                     2
          Case 1:20-cv-00995-LLS Document 8 Filed 09/03/20 Page 3 of 15




injuries to his dog. He claims violations of the Fourth and Fourteenth Amendments to the United

States Constitution.

       The following facts are taken from the complaint: on July 11, 2018, “after [Plaintiff] was

arrested,” two female officers “took [his] keys and turned over stole and broke things.” (Id.) On

February 25, 2019, Plaintiff’s “house was broken into and search[ed] by the same w[h]ich [was]

a lie saying it was a life alert [because they] know [Plaintiff] and [his] father stay here only.”

(Id.) And “[o]n or around the same time [in] March 2019 while [Plaintiff] was arrested [his]

house was broken into for court warr[a]nt to get [his] dog but [his] house was search[ed] and left

open and things were missing.” (Id.)

       After each incident, Plaintiff’s “dog was hit by the door to the apartment [and] she has

been very scared after each event and since each event of everyone.” (Id. at 6.) “The injuries

were to [Plaintiff’s] dog and property in [his] home.” (Id.) He seeks money damages in the

amount of $100,000.

                                           DISCUSSION

A.     New York City agencies

       Plaintiff’s claims against the NYPD and the FDNY must be dismissed because an agency

of the City of New York is not an entity that can be sued. N.Y. City Charter ch. 17, § 396 (“[A]ll

actions and proceedings for the recovery of penalties for the violation of any law shall be brought

in the name of the city of New York and not in that of any agency, except where otherwise

provided by law.”); Jenkins v. City of New York, 478 F.3d 76, 93 n.19 (2d Cir. 2007); see also

Emerson v. City of New York, 740 F. Supp. 2d 385, 396 (S.D.N.Y. 2010) (“[A] plaintiff is

generally prohibited from suing a municipal agency.”).




                                                  3
              Case 1:20-cv-00995-LLS Document 8 Filed 09/03/20 Page 4 of 15




B.      Fourth Amendment

        The Fourth Amendment states that “[t]he right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures, shall not be violated, and

no Warrants shall issue, but upon probable cause . . . particularly describing the place to be

searched, and the persons or things to be seized.” The Supreme Court has held that searches

“inside a home without a warrant are presumptively unreasonable.” Brigham City, Utah v. Stuart,

547 U.S. 398, 403, (2006) (internal quotation marks and citations omitted). A warrantless search

may be permissible, however, if “exigent circumstances” exist. Kirk v. Louisiana, 536 U.S. 635,

638 (2002). “The essential question in determining whether exigent circumstances justified a

warrantless entry is whether law enforcement agents were confronted by an urgent need to render

aid or take action.” Loria v. Gorman, 306 F.3d 1271, 1284–85 (2d Cir. 2002) (alteration and

internal quotation marks omitted). For example, law enforcement officers who require entry onto

private property to fight a fire and investigate its cause may be excused from entering the

property without a warrant. See Brigham City, Utah, 547 U.S. at 403 (citing Michigan v. Tyler,

436 U.S. 499, 509 (1978))

        Here, Plaintiff does not allege enough facts to state a claim under the Fourth Amendment.

With respect to the July 11, 2018 search, Plaintiff states that officers searched his apartment after

they arrested him, but he does not state whether the arrest and search were pursuant to a warrant.

As for the February 25, 2019 search, Plaintiff states that Defendants entered his apartment

because authorities had been notified by a “life alert.” (ECF No. 2, at 5.) These facts suggest that

employees of the FDNY responded to a call and entered the apartment based on the “life alert”

call. (Id.)




                                                  4
          Case 1:20-cv-00995-LLS Document 8 Filed 09/03/20 Page 5 of 15




       Finally, as for Plaintiff’s challenge to the final search, which occurred in March 2019,

Plaintiff states that Defendants arrived at his apartment pursuant to a “court warrant,” suggesting

that the search may have been lawful.

       Because Plaintiff does not allege enough facts to state a Fourth Amendment claim as to

any of these searches, the Court grants him leave to file an amended complaint to state more

facts with respect to each search and whether Defendants searched his apartment pursuant to a

warrant or an emergency circumstance.

C.     Fourteenth Amendment

       The Court construes the complaint as asserting a procedural due process claim under the

Fourteenth Amendment because he claims that Defendants destroyed or stole his property and

injured his dog. “The two threshold questions in any § 1983 claim for denial of procedural due

process are whether the plaintiff possessed a liberty or property interest . . . and, if so, what

process was due before plaintiff could be deprived of that interest.” Green v. Bauvi, 46 F.3d 189,

194 (2d Cir. 1995) (citing Logan v. Zimmerman Brush Co., 455 U.S. 422, 428 (1982)).

       A government agent’s random and unauthorized act does not violate due process if a

meaningful post-deprivation remedy is available; that is, when the government cannot predict

precisely when the loss will occur, it would be impossible to provide a meaningful hearing before

the deprivation. See Hudson v. Palmer, 468 U.S. 517, 533 (1986); see also Rivera–Powell v. New

York City Bd. of Elections, 470 F.3d 458, 465 (2d Cir. 2006) (holding that “[w]hen the state

conduct in question is random and unauthorized, the state satisfies procedural due process

requirements so long as it provides meaningful post-deprivation remedy.”). If the state provides a

procedure to address a deprivation, “there will be no claim before the federal court, whether or

not [the] plaintiff took advantage of the state procedure.” Vialez v. New York City Hous. Auth.,

783 F. Supp. 109, 114 (S.D.N.Y. 1991).


                                                   5
             Case 1:20-cv-00995-LLS Document 8 Filed 09/03/20 Page 6 of 15




         New York law provides adequate remedies for any loss of property. See, e.g., Cook v. City

of New York, 607 F. Supp. 702, 704 (S.D.N.Y. 1985) (noting that the plaintiff had “a state law

cause of action against [the] defendants for negligence, replevin, or conversion which could fully

compensate him for his alleged property loss”); David v. N.Y.P.D 42nd Precinct Warrant Squad,

No. 02-CV-2581, 2004 WL 1878777, at *5 (S.D.N.Y. Aug. 23, 2004) (same).

         Here, because New York provides adequate remedies to compensate Plaintiff for his

alleged property loss, he cannot claim a denial of due process under the Fourteenth Amendment,

even if he failed to take advantage of those remedies. The Court therefore dismisses Plaintiff’s

due process claims, brought under § 1983, for failure to state a claim on which relief may be

granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).

                                        LEAVE TO AMEND

         Plaintiff is granted leave to amend his complaint to detail his Fourth Amendment claims.

In the caption 2 of the complaint and in the statement of claim, Plaintiff must name as the

defendant(s) those individuals who were allegedly involved in the deprivation of his federal

rights. If Plaintiff does not know the name of a defendant, he may refer to that individual as

“John Doe” or “Jane Doe” in both the caption and the body of the amended complaint. 3 The

naming of “John Doe” or “Jane Doe” defendants, however, does not toll the limitations period

governing this action, and Plaintiff shall be responsible for ascertaining the true identity of any



         2
         The caption is located on the first page of the amended complaint. Each individual
defendant must be named in the caption. Plaintiff may attach additional pages if there is not
enough space to list all of the defendants in the caption. If Plaintiff needs to attach an additional
page to list all defendants, he should write “see attached list” on the first page of the amended
complaint. Any defendants named in the caption must also be discussed in the amended
complaint’s statement of claim.
         3
             For example, a defendant may be identified as: “NYPD Jane Doe #1 on duty on July 11,
2018.”


                                                  6
          Case 1:20-cv-00995-LLS Document 8 Filed 09/03/20 Page 7 of 15




“John Doe” or “Jane Doe” defendants and amending his complaint to include the identity of any

“John Doe” or “Jane Doe” defendants before the statute of limitations period expires. Should

Plaintiff seek to add a new claim or party after the statute of limitations period has expired, he

must meet the requirements of Rule 15(c) of the Federal Rules of Civil Procedure.

       In the statement of claim, Plaintiff must provide a short and plain statement of the

relevant facts supporting each claim against each defendant named in the amended complaint.

Plaintiff is also directed to provide the addresses for any named defendants. To the greatest

extent possible, Plaintiff’s amended complaint must:

       a) give the names and titles of all relevant persons;

       b) describe all relevant events, stating the facts that support Plaintiff’s case including
          what each defendant did or failed to do;

       c) give the dates and times of each relevant event or, if not known, the approximate date
          and time of each relevant event;

       d) give the location where each relevant event occurred;

       e) describe how each defendant’s acts or omissions violated Plaintiff’s rights and
          describe the injuries Plaintiff suffered; and

       f) state what relief Plaintiff seeks from the Court, such as money damages, injunctive
          relief, or declaratory relief.

       Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

his federally protected rights; what facts show that his federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to

relief. Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint.




                                                  7
           Case 1:20-cv-00995-LLS Document 8 Filed 09/03/20 Page 8 of 15




                                          CONCLUSION

         The Court directs the Clerk of Court to mail a copy of this order to Plaintiff and note

service on the docket.

         The Court grants Plaintiff leave to file an amended complaint that complies with the

standards set forth above. Plaintiff must submit the amended complaint to this Court’s Pro Se

Intake Unit within 60 days of the date of this order, caption the document as an “Amended

Complaint,” and label the document with docket number 20-CV-0995 (LLS). An Amended Civil

Rights Complaint form is attached to this order. No summons will issue at this time. If Plaintiff

fails to comply within the time allowed, and he cannot show good cause to excuse such failure,

the Court will dismiss the complaint.

SO ORDERED.

Dated:     September 2, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  8
               Case 1:20-cv-00995-LLS Document 8 Filed 09/03/20 Page 9 of 15




                             U NITED S TATES D ISTRICT C OURT
                           S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
                                                                     (Include case number if one has been
Write the full name of each plaintiff.                               assigned)



                           -against-                                         AMENDED

                                                                           COMPLAINT
                                                                         Do you want a jury trial?
                                                                             ‫ ܆‬Yes ‫ ܆‬No



Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 2/10/17
          Case 1:20-cv-00995-LLS Document 8 Filed 09/03/20 Page 10 of 15




I.    BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ‫ ܆‬Federal Question

     ‫ ܆‬Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?




 B. If you checked Diversity of Citizenship

      1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,                                                      , is a citizen of the State of
                   (Plaintiff’s name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                  .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                  Page 2
         Case 1:20-cv-00995-LLS Document 8 Filed 09/03/20 Page 11 of 15




 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,                                              , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in                                                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                      Middle Initial           Last Name



Street Address


County, City                                     State                          Zip Code


Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
         Case 1:20-cv-00995-LLS Document 8 Filed 09/03/20 Page 12 of 15




B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:
                  First Name                     Last Name

                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 2:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                 Zip Code




                                                                                           Page 4
         Case 1:20-cv-00995-LLS Document 8 Filed 09/03/20 Page 13 of 15




Defendant 4:
                   First Name                     Last Name


                   Current Job Title (or other identifying information)


                   Current Work Address (or other address where defendant may be served)


                   County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence:


Date(s) of occurrence:

FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.




                                                                                           Page 5
         Case 1:20-cv-00995-LLS Document 8 Filed 09/03/20 Page 14 of 15




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.




IV. RELIEF
State briefly what money damages or other relief you want the court to order.




                                                                                            Page 6
         Case 1:20-cv-00995-LLS Document 8 Filed 09/03/20 Page 15 of 15




V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
‫ ܆‬Yes    ‫ ܆‬No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
